DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-18.  Claim 11 is newly rejected under 35 USC 112(d).  Claims 1, 8-11, 12, 14, and 16 remain rejected under 35 USC 102 and 103 over KR ‘736, and claims 1-11, 13, 15, 17, and 18 are newly rejected under 35 USC 103 over JP ‘942 as necessitated by amendment.  Accordingly, this action is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 11 recites that the conductive adhesion portion is disposed between each pair of neighboring electrode tabs.  However, this fails to further limit claim 1 which now recites that the conductive adhesive portion is disposed between all of a plurality of adjacent electrode tabs. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102	 
Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2017-43736.  Regarding claims 1 and 10, the reference is directed to a rechargeable battery comprising an electrode assembly comprising an electrode laminate including a plurality of unit cells, each cell formed of a first electrode having a tab (112) extended therefrom, a second electrode having a tab (122) extended therefrom, and a separator ([0001], Figs. 2, 3).  Regarding claim 1, the assembly further comprises a safety element (corresponding to the claimed “conductive adhesive portion”), which may be a PTC or a thermal cutoff element, located between two of the tabs of each polarity ([0031], [0039]).  It is noted that the safety element is adhered to the tab via welding ([0041]) and is thus a conductive adhesive portion.  It is disclosed that “one or more” tabs are positioned on each side of the safety element ([0031]).  Thus, the assembly may only contain two unit cells if one tab is positioned on each side.  In this configuration (two tabs of each polarity), the conductive adhesive portion would be disposed between all of the plurality of adjacent tabs of each polarity (as recited in claim 1), and between each pair of neighboring electrode tabs (claim 11).  Although the reference does not expressly teach the limitation that “the safety element material is applied in the form of a slurry” as recited in claim 1, this limitation is a product-by-process limitation that does not define a structure that is distinguishable over the reference.  Notably, the claim does not specify what the slurry is applied on.  It is submitted that the patentability of a product does not depend on its method of production and if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113).  Regarding claim 8, the conductive adhesive portion is a film.  Regarding claim 9, the conductive adhesive portion is disposed at an end of the tabs, and is disposed at an end of “each” of the tabs in the event the electrode assembly only comprises two cells as noted above in [0031].  Thus, the instant claims are anticipated.


Claim Rejections - 35 USC § 103
Claims 1, 2, 7-11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-188942. 
	Regarding claims 1 and 10, the reference is directed to a rechargeable battery comprising an electrode assembly comprising an electrode laminate including a plurality of unit cells (1), each cell formed of a positive electrode having a tab (2) extended therefrom, a negative electrode having a tab (4) extended therefrom, and a separator ([0010], Fig. 1).  Regarding claim 1, the assembly further comprises conductive adhesive portions (6) located between each pair of electrode tabs.  Regarding claims 1 and 7, the centermost conductive adhesive portions, which also connect the tabs to a respective electrode lead (3, 5), also contain therein a safety element material (7) which is a PTC material ([0013], [0014], Fig. 1, 2).  Although the reference teaches that the conductive adhesive portion (6) can be a “paste” ([0011]), it does not appear to expressly teach the limitation that “the safety element material is applied in the form of a slurry” as recited in claim 1.  However, this limitation is a product-by-process limitation that does not define a structure that is distinguishable over the reference (MPEP 2113).  Regarding claim 2, the disclosed conductive paste or adhesive tape comprising a metal (“conductive material”) would necessarily also comprise an adhesive material, as claimed.  Regarding claim 8, the conductive adhesive portion is a film.  Regarding claim 9, the conductive adhesion portion (with or without the safety element) is disposed at the end of each electrode tab.  Regarding claim 16, the conductive adhesive portion has the same area as the tabs, along the width direction of the tab (it is noted that the recited “area” appears to be in the width direction as shown in Figure 3 of the instant application).  
	JP ‘942 does not expressly teach that the conductive adhesion portions containing the safety element are disposed between all of a plurality of electrode tabs of the same polarity as recited in claim 1, or between each pair of neighboring tabs (claim 11).
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the use of the disclosed safety element in between each electrode tab in JP ‘942 represents a mere duplication and/or rearrangement of parts in JP ‘942.  In either of these situations, such a modification is not considered to patentably distinguish over a prior art reference absent a showing of criticality or unexpected results (MPEP 2144.07).  In this case, the use of more safety elements than expressly disclosed would create a redundant PTC safety system that would serve to merely augment the effects of the disclosed embodiment.  Therefore, the position is taken that the incorporation of the safety element into each conductive portion shown in the reference, in addition to the centermost ones, would have been within the skill in the art.  Upon making this modification, claims 9 and 11 would also be rendered obvious.  
	The reference further does not expressly teach that the conductive adhesive portion is disposed between a topmost electrode tab and one side of an electrode lead as recited in claims 13 and 16.  
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the relocation of the leads (3, 5) from a centermost position to a position contacting the topmost electrode leads is considered a mere rearrangement of parts in JP ‘942 absent a showing of criticality or unexpected results (MPEP 2144.07).  As such, claims 13 and 15 would be rendered obvious.  


Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-43736.  
	The reference is applied to claims 1 and 8-11 for the reasons stated above.  Regarding claims 12 and 14, it is further disclosed that respective electrode leads (132, 134) are connected to a topmost electrode tab (Figs. 3, 4).  However, the reference does expressly disclose that the leads are welded thereto as recited in claims 12 and 14.  
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because welding a lead to an electrode tab is a known and common technique in the art.  Therefore, it would have been obvious to connect these elements via welding.  In addition, the reference teaches that a “connection plate” of the safety element may be connected to the electrode tabs by welding ([0041]).  This disclosure would further lead an artisan to weld the entire stack together including the lead portion, thereby providing an additional teaching that would render the limitation obvious.
	Claim 16 recites that the conductive adhesive portion has an area that is the same as an area of the electrode tabs of the positive electrodes.  This limitation would be rendered obvious depending on how the “electrode tabs” are defined.  First, the position is taken that Figure 4 of KR ‘736 shows the safety device (conductive adhesive portion) is just smaller than the tabs (that is, the bent portions) in the length direction.  It would be obvious to adjust the size of the safety device so as to maximize contact area of the tabs, increasing structural integrity.  In a different interpretation, the “area” can be in the tab width direction as shown in Figure 3 of the instant application.  This is not shown explicitly in KR ‘736, however, it would be obvious to cover the entire tab area in the width direction for the same reasons as above. 


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-188942 as applied to claims 1, 2, 7-11, 13, 15 and 16 above, and further in view of JP 2016-81681.  
	JP ‘942 the reference does not expressly teach that the safety element comprises a gas generation material, as recited in claim 3, or the material/properties as recited in claims 4-6.  
	JP ‘681 teaches a lithium ion secondary battery comprising a decomposition layer (9) located between a lead (7) and a tab (2).  The decomposition layer comprises a gas generation material which generates gas above a decomposition voltage ([0028]).  Regarding claim 4, the decomposition layer is destroyed upon gas generation, meeting the limitation of this claim. Regarding claim 5, the decomposition voltage is 4.5 V or higher ([0027]).  The gas generation material may comprise a number of materials including lithium carbonate.
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to incorporate the gas generation material of JP ‘681 in one or more of the conductive adhesive portions of JP ‘942.  In the abstract, JP ‘681 teaches that the object of the invention is “to provide a highly safe lithium ion secondary battery capable of suppressing generation of thermal runaway by limiting an electric current under an overcharge state.”  Accordingly, it would be obvious to provide such a material as a redundant safety means in the conductive adhesive portions of JP ‘942. 
	The reference does not expressly teach that the gas generation material is Li2O3 as recited in claim 6.  However, as noted above, it does teach Li2CO3 as well as other metal carbonates.  It would have been obvious to use Li2O3 as the gas generation material due to its close chemical similarity and presumed similar properties to Li2CO3.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-188942 as applied to claims 1, 2, 7-11, 13, 15 and 16 above, and further in view of Kwon et al (US 20180301762).
	JP ‘942 further teaches that the positive current collector/tab is aluminum and the negative current collector/tab is copper ([0011]).  Further, the conductive adhesive may comprise carbon, nickel, or silver ([0011]).  However, the reference does not expressly teach that the conductive material of the conductive adhesive portions is made of the same material as the respective current collectors, that is, aluminum and copper, as recited in claims 17 and 18.  
	Kwon et al. is directed to a cable-type secondary battery.  The current collector of the battery may be made of a variety of materials including “metal paste including metal powder which is Ni, Al, Au, Pd/Ag, Cr, Ta, Cu, Ba, or ITO, or carbon paste.”  As shown by Kwon et al., it is known in the art to use conductive pastes that may comprise a variety of metals or carbon.  As such, it would have been obvious to use Al and Cu in the paste or tape of JP ‘942, thereby meeting the claim limitations.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Response to Arguments

Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.   Regarding KR ‘736, Applicant states that Figure 4 of the reference shows that the safety device is formed only between tabs 113 and 118 at a center of connected group of tabs 113-118.   However, as stated in the rejection, the reference provides for an embodiment where there is only one tab on each side of the safety element (“at least one electrode tab” on one side and the other side; see [0031]).  Therefore, in this embodiment, the safety element would be present between all of a plurality of tabs (there being two tabs of each polarity).  	
	Regarding JP ‘942, the amendment to claim 1 is not considered to patentably distinguish over the reference.  The limitation is obvious to one skilled in the art for the reasons stated in the rejected as updated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 14, 2022